DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-24 are currently pending. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a liquid dispenser, classified in A01K7/027.
II. Claim 24, drawn to a fan assembly, classified in F24F 5/0042.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a first inclined wall, second inclined wall, a first vertical wall, and a second vertical wall.  The subcombination has separate utility such as use within a blow dryer, a portable fan, or a refrigerator used to cool a user or a medium. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II would require different CPC scheme classification searches in addition to different text searches for the features of each invention. For example, invention II would require searching in at least CPC F24F 5/0042, along with a unique text search including the features of a rectangular shape, inclined wall, etc. Invention I would not be searched as above and would instead require a search in at least CPC A01K7/027 with a unique text search including the features of a container, pump, lid, base, exhaust vents, etc. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney David Nelson on 05/19/2022 a provisional election was made without traverse to prosecute the invention of the elected group, invention I, claims 1-23.  Please note that applicant did not specify whether the election was made with or without traverse in the voice message received, thus, the examiner is assuming without traverse. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 24 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean application numbers on 10- 2019-0070278, 10-2019-0070284, 10-2019-0070282, and 10-2019-0070281 filed on June 13, 2019, 10-2019-0075692 filed on June 25, 2019, and 10-2019-0088430 and 10- 2019-0088431 filed on July 22, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/574,322. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 21 and claim 18 of the 16/574,322 application are substantially similar and teach a liquid dispenser, comprising: a container configured to store liquid; and a base to support the container, the base including: a fan; a fan housing surrounding the fan and having inclined surfaces; a heat sink having a plurality of radiating fins extending in a longitudinal direction of the fan housing above the inclined surfaces; a Peltier device mounted on the heat sink; and a metal plate provided on the Peltier device, the metal plate having a ridge pattern configured to be inserted into a bottom of the container. 
However, claim 18 is silent regarding a shroud on the fan. Busick (WO 2017185053 A1 as stated on the IDS) teaches a liquid dispenser including a shroud (130). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device of 16/574,322 include a shroud as taught by Busick, in order to improve the air flow of the fan.
Claim 21 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/574,581. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 21 and claim 21 of the 16/574,581 application are substantially similar and teach a liquid dispenser, comprising: a container configured to store liquid; and a base to support the container, the base including: a fan; a fan housing surrounding the fan and having inclined surfaces; a heat sink having a plurality of radiating fins extending in a longitudinal direction of the fan housing above the inclined surfaces; a Peltier device mounted on the heat sink; and a metal plate provided on the Peltier device, the metal plate having a ridge pattern configured to be inserted into a bottom of the container.
Drawings
The drawings are objected to because Fig. 13A incorrectly uses reference numbers 171a’ to refer to the alternative arrangement of the metal and 171b’ to refer to the alternative arrangement of the Peltier device instead of 191a’ and 191b’, respectively. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) due to the following: 
Reference characters "180" and "160" have both been used to designate “heat sink”
Reference characters "191a" and "191b" have both been used to designate “Peltier device”
Reference characters "191a" and "191b" have both been used to designate “metal”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: line 4, “the metal plate of the Peltier device” should read “the metal plate on the Peltier device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11, line 3, the limitation of “the vertical walls” is indefinite. 
Claim 13, line 2, the limitation of “the inclined wall” is indefinite.
Claim 17, line 2, the limitation of “the first side” is indefinite. 
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253 A) as cited on the IDS in view of Swanson (US 20150135728 A1) as cited on the IDS and Oh (US 20190162460 A1) as cited on the IDS.
Regarding claim 1, Dong teaches a liquid dispenser, comprising: 
a container (2) configured to store liquid and having an upper opening; 
a pump (31) having an inlet to suction liquid stored in the container and an outlet to discharge the liquid (Fig. 4 shows a pump inlet and outlet); 
a lid (36 and 33) seated on the container to cover the upper opening and having a hole (37) through which liquid discharged from the pump flows (Fig. 4 shows an outlet of pump 31 discharged through water outlet 37), and 
a base (upper casing 11 and lower casing 12) to support the container, the base including: 
a plurality of exhaust vents (vents in 12) through which air is discharged. 
Dong is silent regarding the base including: a fan having an intake and an outtake, a suction grill through which ambient air is suctioned via the intake of the fan, the plurality of exhaust vents through which air from the outtake of the fan is discharged, and a fan housing to which the fan is mounted, the fan housing having at least one inclined surface which is inclined outward from a top end to a bottom end, the bottom end being closer to the exhaust vents than the top end.
Swanson teaches a liquid dispenser having a base (100) including: a fan (122) having an intake and an outtake and a fan housing (124) having at least one inclined surface which is inclined outward from a top end to a bottom end (figs. 34 and 38), the bottom end being closer to exhaust vents (109) than the top end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base of Dong include a fan having an intake and an outtake as taught by Swanson, in order to improve the ventilation of the device and regulate the temperature of the components within the device.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base of Dong as modified by Swanson include a fan housing as taught by Swanson to which the fan of Dong as modified by Swanson is mounted, the fan housing having at least one inclined surface which is inclined outward from a top end to a bottom end as taught by Swanson, the bottom end being closer to the exhaust vents of Dong than the top end, as taught by Swanson, in order to in order to secure the fan to the device and effectively circulate and guide air through the device.
Oh teaches a liquid dispenser having a base including: a suction grill (82) through which ambient air is suctioned via the intake of a fan (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base of Dong as modified by Swanson include a suction grill through which ambient air is suctioned as taught by Oh via the intake of the fan of Dong as modified by Swanson, in order to in order to improve air circulation.
The combination of Dong as modified by Swanson and Oh would result in the plurality of exhaust vents (of Dong) through which air from the outtake of the fan (as relied on Swanson) is discharged.
Regarding claim 2, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 1, but is silent wherein the base has a discharge opening, and the bottom end of the inclined surface of the fan housing is provided to be adjacent to the discharge opening to guide liquid dropped in the base toward the discharge opening.
Swanson further teaches a liquid dispenser including a discharge opening (openings formed on 126 of 100), and the bottom end of the inclined surface of the fan housing (124) is provided to be adjacent to the discharge opening to guide liquid dropped in the base toward the discharge opening (functional recitation to which the structure of 124 and the openings of 126 can perform the intended function of being configured to guide liquid dropped in the base toward the discharge opening; fig. 34 at least shows that the inclined surface of 124 would be adjacent to the opening of 126 when assembled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base of Dong as modified by Swanson and Oh include a discharge opening as further taught by Swanson, and the bottom end of the inclined surface of the fan housing of Dong as modified by Swanson and Oh is provided to be adjacent to the discharge opening to guide liquid dropped in the base toward the discharge opening as taught by Swanson, in order to remove condensation formed within the device.
Regarding claim 3, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 2, and further teaches wherein the discharge opening (openings on 126 of Swanson) is formed in an outer portion of a bottom surface (openings on an outer, bottom surface of 100) of the base (100 of Swanson).
Regarding claim 4, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 1, and further teaches wherein the exhaust vents (vents in a side surface of 12 of Dong) are provided in a side surface of the base (11 and 12 of Dong), but is silent regarding the inclined surface of the fan housing faces the exhaust vents.
Swanson further teaches a liquid dispenser including the fan housing (124) with the inclined surface facing the exhaust vents (190; 124 is nested within 100, and faces 100, and thus 190, which is within 100). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inclined surface of the fan housing of Dong as modified by Swanson and Oh facing the exhaust vents of Dong as modified by Swanson and Oh, as further taught by Swanson, in order to improve the efficiency of the air circulating in and out of the device. 
Regarding claim 5, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 4, but is silent wherein a height of the inclined surface of the fan housing is less than or equal to a height of the exhaust vents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inclined surface of the fan housing of Dong as modified by Swanson and Oh be less than or equal to a height of the exhaust vents of Dong as modified by Swanson and Oh, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (changing the height of the inclined surface of the fan housing due to user’s preference to be less than or equal to the height of the exhaust vents would allow the device to be more compact and save space). In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 6, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 5, but is silent regarding wherein a heat sink is placed on the fan housing so as to have a vertical position corresponding to a vertical position of the exhaust vents provided in the base.
	Swanson further teaches a liquid dispenser including a heat sink (111 and 112) placed on the fan housing (124).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a heat sink as taught by Swanson placed on the fan housing of Dong as modified by Swanson and Oh, in order to ventilate and dissipate heat from the device.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat sink of Dong as modified by Swanson and Oh have a vertical position corresponding to a vertical position of the exhaust vents of Dong as modified by Swanson and Oh provided in the base of Dong as modified by Swanson and Oh, since it has been held that rearranging parts of an invention involves only routine skill in the art (modifying the vertical positions of the heat sink and/or exhaust vents as needed to correspond to each other would allow for better ventilation within the device). In re Japikse, 86 USPQ 70.
Regarding claim 7, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 6, and further teaches wherein the fan housing (124 of Swanson) has a pair of vertical walls (fig. 38 shows 124 with a pair of vertical walls), but is silent regarding the heat sink is provided between the pair of vertical walls.
Oh teaches a liquid dispenser including a fan housing (81) having a pair of vertical walls (fig. 2) and a heat sink (6) is provided between the pair of vertical walls (fig. 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat sink of Dong as modified by Swanson and Oh provided between the pair of vertical walls of Dong as modified by Swanson and Oh, as further taught by Oh, in order to in order to provide for better mounting and organization of parts within the device.
Regarding claim 8, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 6, and further teaches wherein the heat sink (110 and 112 of Swanson) includes a heat dissipation plate (110 of Swanson) and a plurality of radiating fins (112 of Swanson) which is provided on the fan housing (124 of Swanson), but is silent regarding wherein ends of the radiating fins are aligned with the exhaust vents of the base.
Oh teaches a liquid dispenser wherein ends of the radiating fins (62) of a heat sink (6) are aligned (fig. 3 shows ends of 62 aligned with H1) with exhaust vents (vents H1 of 81) of a base (8 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ends of the radiating fins of Dong as modified by Swanson and Oh be aligned with the exhaust vents of Dong as modified by Swanson and Oh of the base of Dong as modified by Swanson and Oh, as further taught by Oh, in order to effectively channel warm air from the heat sink from the device.
Regarding claim 9, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 8, and further teaches a heater (41 of Dong), but is silent regarding further comprising a Peltier device mounted on the heat dissipation plate of the heat sink.
Swanson further teaches a liquid dispenser comprising a Peltier device (118) mounted on the heat dissipation plate (110) of the heat sink (110 and 112). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a Peltier device as further taught by Swanson in the device of Dong as modified by Swanson and Oh, since a simple substitution of one known equivalent element for another would obtain predictable results (both the heater of Dong and the Peltier device of Swanson would effectively change the temperature of the liquid within the dispenser). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the Peltier device of Dong as modified by Swanson and Oh mounted, as further taught by Swanson, on the heat dissipation plate of the heat sink of Dong as modified by Swanson and Oh, in order to improve the efficiency of the Peltier device. 
Regarding claim 10, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 9, and further teaches an opening formed in a bottom of the container (it is implied in Dong that there is an opening in the bottom of water tank 2 in order for equipment, i.e. wiring from heater 41, pump 31, and UV lamp 51 in Fig. 3, to communicate with control system 6 within the base), but is silent regarding further comprising a metal plate, wherein the metal plate is provided on top of the Peltier device and is exposed through the opening of the container.
In the event applicant disagrees with the examiner’s interpretation of Dong teaching the opening at the bottom of the container, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the bottom of the container of Dong as modified by Swanson and Oh in order to accommodate for the equipment’s connection of the parts and wires.
Swanson further teaches a plate (120) and an opening (opening within 117) formed in a bottom of a container (34, 37, 117), wherein the plate is provided on top of the Peltier device (118; figs. 34 and 38) and is exposed through the opening of the container (figs. 34 and 38 show 120 exposed through the opening of 117).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plate as taught by Swanson in the device of Dong as modified by Swanson and Oh wherein the metal plate is provided, as further taught by Swanson, on top of the Peltier device of Dong as modified by Swanson and Oh and is exposed, as further taught by Swanson, through the opening of the container of Dong as modified by Swanson and Oh, in order to effectively conduct a temperature change to a desired medium. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plate of Dong as modified by Swanson and Oh be made of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (both a cold plate as taught by Swanson and a metal plate are thermally conductive to change a temperature of liquid in the dispenser). In re Leshin, 125 USPQ 416.
The combination of Dong as modified by Swanson and Oh would result in the metal plate as relied on Swanson and the opening of Dong formed in the bottom of the container of Dong, wherein the metal plate is provided on top of the Peltier device as relied on Swanson and is exposed, as relied on Swanson, through the opening of the container. 
Regarding claim 11, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 10, and further teaches wherein the base (100 of Swanson) includes a center plate (plate where ref. 100 locates in fig. 34 of Swanson) having an opening (opening within, fig. 34) and the fan housing (124 of Swanson) includes a cut-out portion formed in upper ends of the vertical walls (cut-out portion in the upper ends of the vertical walls of 124, fig. 38 of Swanson), and the center plate is spaced apart from the heat dissipation plate (110 of Swanson) of the heat sink (110 and 112 of Swanson), but is silent regarding the fan housing including cut-out portions, the center plate is placed within the cut-out portions, and the metal plate of the Peltier device is exposed through the opening of the center plate.
Oh teaches a liquid dispenser wherein a base (8 and 9) includes a center plate (48) having an opening (opening within 48, fig. 3) and a fan housing (81) includes a cut-out portion formed in upper ends of the vertical walls (cut-out in upper end of vertical walls of 81, fig. 3), the center plate is placed within the cut-out portion
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the center plate of Dong as modified by Swanson and Oh be placed within the cut-out portion as further taught by Oh, in order to save space and improve organization of the equipment within the device. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fan housing of Dong as modified by Swanson and Oh have multiple cut-out portions, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (adding additional cut-out portions would allow for improved mounting of parts within the device and would further save space). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the metal plate of the Peltier device of Dong as modified by Swanson and Oh be exposed through the opening of the center plate of Dong as modified by Swanson and Oh, since it has been held that rearranging parts of an invention involves only routine skill in the art (both the placement of the metal plate above the opening of the center place and the placement of the metal plate through the opening of the center plate would allow the metal plate to change a temperature within the container of the device). In re Japikse, 86 USPQ 70.
The combination of Dong as modified by Swanson and Oh would result in wherein the base of Dong includes a center plate as relied on Swanson having an opening as relied on Swanson and the fan housing as relied on Swanson includes cut-out portions formed in upper ends of the vertical walls as relied on Swanson, the center plate is placed within the cut-out portions (positioning as relied on Oh) to be spaced apart from the heat dissipation plate of the heat sink as relied on Swanson, and the metal plate as relied on Swanson of the Peltier device as relied on Swanson is exposed through the opening of the center plate.
Regarding claim 12, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 11, and further teaches wherein the metal plate (120 of Swanson) includes an upper portion and a lower portion (a top and bottom of 120), the lower portion being configured to insert into the opening of the center plate, and the upper portion being configured to insert into the opening of the container (functional recitation to which the structure of 120, the center plate (where 100 locates on fig. 24 of Swanson), and the opening of 117 of Swanson can perform the intended function of being configured to insert into the opening of the center plate, and the upper portion being configured to insert into the opening of the container).
Regarding claim 13, Dong as modified by Swanson and Oh teaches the liquid dispenser of claim 11, but is silent regarding wherein a vertical distance between the top end of the inclined wall of the fan housing and bottom ends of the cut-out portions is equal to a distance from a bottom of the heat sink to a top of the Peltier device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a vertical distance between the top end of the inclined wall of the fan housing of Dong as modified by Swanson and Oh and bottom ends of the cut-out portions of Dong as modified by Swanson and Oh be equal to a distance from a bottom of the heat sink of Dong as modified by Swanson and Oh to a top of the Peltier device of Dong as modified by Swanson and Oh, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the vertical distance between the top end of the inclined wall and bottom ends of the cut-out portions of the fan housing to be equal to a distance between the bottom of the heat sink to a top of the Peltier device would allow the device to be more compact and save space). In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Busick (WO 2017185053 A1) as stated on the IDS. 
Regarding claim 14, Oh teaches a liquid dispenser, comprising: 
a container (1) configured to store liquid for dispensing outside the container; and, 
a base (8 and 9) configured to support the container, the base including: 
a lower frame (9) having a side wall (side wall of 92) and a bottom (91); 
a fan (7) provided above the suction grill (82); 
an upper frame (8) covering the fan (8 covers 7) and a side wall (side wall of 81) coupled to the side wall of the lower frame (8 coupled to 9, shown in fig. 1), the side wall of the upper frame including an exhaust vent (H1); and, 
a fan housing (81), wherein a distance from the bottom of the lower frame to a top of the fan is less than or equal to a distance from the bottom of the lower frame to a lower end of the exhaust vent (distance from the 91 to the top of 7 is less than or equal to the distance from 91 to a lower end of H1, fig. 3),
but is silent regarding the bottom of the lower frame including a suction grill and the fan housing surrounding a shroud of the fan. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom of the lower frame of Oh include the suction grill of Oh, since it has been held that rearranging parts of an invention involves only routine skill in the art (both having the suction grill placed on the bottom of 8 and placed on the bottom of 9 would allow air to be circulated within the device). In re Japikse, 86 USPQ 70.
Busick teaches a liquid dispenser including a fan housing (4000) surrounding a shroud of a fan (131 with a shroud, fig. 9A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fan housing of Oh surrounding a shroud as taught by Busick of the fan of Oh, in order to protect the fan and improve mounting of the fan within the device.
Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh as modified by Busick as applied to claim 14 above, and further in view of Swanson.
Regarding claim 15, Oh as modified by Busick teaches the liquid dispenser of claim 14, but is silent regarding wherein the fan housing includes a first inclined surface provided at a first side of the fan housing, the first inclined surface being inclined from the top of the fan outward toward the bottom of the lower frame.
Swanson teaches a liquid dispenser wherein a fan housing (124) includes a first inclined surface provided at a first side of the fan housing (fig. 39 shows an inclined surface formed outward towards the bottom of the lower frame), the first inclined surface being inclined from the top of the fan outward toward the bottom of the lower frame (further shown in fig. 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fan housing of Oh as modified by Busick include a first inclined surface as taught by Swanson provided at a first side of the fan housing, the first inclined surface being inclined from the top of the fan of Oh as modified by Busick outward toward the bottom of the lower frame of Oh as modified by Busick, as taught by Swanson, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shape of the fan housing as needed due to user preference would provide for improved mounting of parts within the device and would accommodate the equipment used). In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 16, Oh and modified by Busick and Swanson teaches the base of claim 15, but is silent regarding wherein a discharge slot is provided in the bottom of the lower frame, a bottom end of the first inclined surface of the fan housing is adjacent to the discharge slot, and positions of the discharge slot and exhaust vent are configured such that, when liquid enters the exhaust vent, the liquid is guided to the discharge slot by the first inclined surface of the fan housing.
Swanson further teaches a liquid dispenser including a discharge slot (openings formed on 126 of 100) is provided in the bottom of the lower frame (bottom of 100 is 126), a bottom end of the first inclined surface of the fan housing is adjacent to the discharge slot (fig. 34 at least shows that the inclined surface of 124 is adjacent to the opening of 126 when assembled) and positions of the discharge slot and exhaust vent (109; fig. 36) are configured such that, when liquid enters the exhaust vent, the liquid is guided to the discharge slot by the first inclined surface of the fan housing (functional recitation to which the structure of 124, opening of 126, and 109 can perform the intended function of being configured to, when liquid enters the exhaust vent, guide the liquid to the discharge slot by the first inclined surface of the fan housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base of Oh as modified by Busick and Swanson include a discharge slot as taught by Swanson provided in the bottom of the lower frame of Oh as modified by Busick and Swanson, a bottom end of the first inclined surface of the fan housing of Oh as modified by Busick and Swanson is adjacent to the discharge slot (positioning as taught by Swanson), in order to remove condensation formed within the device.
Regarding claim 17, Oh as modified by Busick teaches the liquid dispenser of claim 14, but is silent regarding wherein a second inclined surface is provided at a second side of the fan housing opposite the first side.
Swanson teaches a liquid dispenser including a second inclined surface provided at a second side of the fan housing opposite the first side (fig. 39 shows a first inclined surface (left side) of 124 opposite a second inclined surface on a second side (right side)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fan housing of Oh as modified by Busick include a second inclined surface as taught by Swanson is provided at a second side of the fan housing of Oh as modified by Busick opposite a first side of Oh as modified by Busick, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shape of the fan housing as needed due to user preference would provide for improved mounting of parts within the device and would accommodate the equipment used). In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 18, Oh as modified by Busick and Swanson teaches the liquid dispenser of claim 17, and further teaches wherein a third side of the fan housing (81 of Oh) includes a first vertical wall and a fourth side of the fan housing opposite the third side includes a second vertical wall (fig. 3 of Oh shows a first and second vertical wall of 81 opposite each other). 
Regarding claim 19, Oh as modified by Busick and Swanson teaches the liquid dispenser of claim 18, and further teaches wherein a heat sink (6 of Oh) is provided on the fan housing between the first and second vertical walls (fig. 3 of Oh shows 6 on an upper surface of 81, between the first and second vertical wall of 81).
Regarding claim 20, Oh as modified by Busick and Swanson teaches the liquid dispenser of claim 19, and further teaches wherein the heat sink (6 of Oh) includes a plurality of radiating fins (62 of Oh) extending parallel to the first and second vertical walls of the fan housing (62 protruding from 61 of 6 in a direction away from 4, paragraph [0072]) such that ends of the plurality of radiating fins align with the exhaust vent (fig. 3 of Oh shows 61 aligned with H1).
Regarding claim 21, Oh as modified by Busick and Swanson teaches the liquid dispenser of claim 19, and further teaches wherein a Peltier device (4 using the Peltier effect, paragraph [0057] of Oh) is mounted on the heat sink (fig. 3 of Oh shows 4 mounted on 6).
Regarding claim 22, Oh as modified by Busick and Swanson teaches the liquid dispenser of claim 21, and further teaches further comprising an opening in the upper frame (fig. 3 of Oh shows an opening in 81), an opening in the container (1 has an opening, fig. 2 of Oh at least), and a plate (56 of Oh) provided on the Peltier device (56 provided on 4, fig. 3 of Oh), wherein the Peltier device, metal plate, and upper frame of the base are configured such that the plate extends upward through the openings of the container, but is silent regarding the Peltier device, metal plate, and upper frame of the base are configured such that the plate extends upward through the openings of the upper frame, and the plate being metal.
Swanson further teaches a liquid dispenser including an opening in an upper frame (opening within 117) and a plate (120) provided on the Peltier device (118, 120 on 118, figs. 38 and 39), wherein the Peltier device, plate, and upper frame of the base are configured such that the plate extends upward through the opening of the upper frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plate of Oh as modified by Busick and Swanson be made of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (both a cold plate as taught by Swanson and a metal plate are thermally conductive to change a temperature of liquid in the dispenser). In re Leshin, 125 USPQ 416.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the Peltier device of Oh as modified by Busick and Swanson, metal plate of Oh as modified by Busick and Swanson, and upper frame of the base of Oh as modified by Busick and Swanson configured such that the metal plate extends upward through the openings of the upper frame as taught by Swanson, in order to improve the temperature change of the liquid within the dispenser by decreasing the distance between the metal plate and the liquid.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Busick. 
Regarding claim 23, Swanson teaches a liquid dispenser, comprising: 
a container (34) configured to store liquid; and 
a base (50) to support the container, the base including: 
a fan (122) comprising a plurality of rotatable blades (blades spin in a circumferential direction, paragraph [0009]) coupled to a motor (it is implied that the fan is coupled to a motor to operate); and 
a fan housing (124), the fan housing including: 
a horizontal surface (figs. 38 and 39 show 124 with a horizontal surface); 
at least one inclined wall extending downward from the horizontal surface (124 has at least one inclined wall extending down from the horizontal surface, fig. 38), wherein a bottom end of the inclined wall is a bottom end of the fan housing (fig. 38); and
wherein the horizontal surface includes an opening (fig. 38 and 39 show an opening within 124), and the fan is aligned with the opening and mounted to the horizontal surface (figs. 38 and 39),
but is silent regarding the fan comprising a case, the rotatable blades and the motor provided in the case, the fan being configured to suction air from a first side of the case and discharge air from a second side of the case, and at least one side wall extending upward from the horizontal surface of the fan housing. 
Busick teaches a liquid dispenser including a fan (130) comprising a case (case shown on 130, better seen on 131 for reference, fig. 9A), rotatable blades provided in the case (implied that the rotatable blades of the fan are in the case) the fan being configured to suction air from a first side of the case and discharge air from a second side of the case (functional recitation to which the structure of the case of 130 can perform the intended function of being configured to suction air from a first side of the case and discharge air from a second side of the case), and a fan housing (4000) including at least one side wall extending upward from the horizontal surface of the fan housing (fig. 9A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fan of Swanson include a case as taught by Busick, in order to protect the fan and improve mounting of the fan within the device.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fan housing of Swanson include at least one side wall extending upward from the horizontal surface of the fan housing as taught by Busick, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shape of the fan housing as needed due to user preference would provide for improved mounting of parts within the device to the housing). In re Rose, 105 USPQ 237 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the motor of Swanson as modified by Busick provided in the case of Swanson as modified by Busick, since it has been held that rearranging parts of an invention involves only routine skill in the art (having the motor provided in the fan case would improve the organization of parts and wiring within the device). In re Japikse, 86 USPQ 70.	
The combination of Swanson as modified by Busick would result in the fan of Swanson comprising the case as relied on Busick, the plurality of rotatable blades coupled to the motor of Swanson, the rotatable blades and the motor provided in the case, the fan being configured to suction air from a first side of the case and discharge air from a second side of the case; and the fan housing of Swanson, the fan housing including: the horizontal surface of Swanson; the at least one inclined wall of Swanson extending downward from the horizontal surface, wherein the bottom end of the inclined wall is the bottom end of the fan housing; and the at least one side wall as relied on Busick extending upward from the horizontal surface of the fan housing, wherein the horizontal surface includes the opening of Swanson, and the fan is aligned with the opening and mounted to the horizontal surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following have similar features to the instant invention: Murphy (US 20130255280 A1), Newnan (US 5209069 A), and Corini (US 4133456 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/Son T Nguyen/Primary Examiner, Art Unit 3643